Citation Nr: 1446215	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-09 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from August 1954 to June 1976.  The Veteran died in April 2009, and the appellant is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction has since been returned to the RO in Oakland, California.

In February 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 

FINDING OF FACT

The probative, competent evidence of record fails to link the Veteran's cause of death to service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

A letter issued in June 2009 satisfied the duty to notify provisions, as the notice informed the appellant of the criteria for establishing service connection for the cause of the Veteran's death, of the respective duties of the appellant and VA for obtaining evidence, and of the disabilities for which the Veteran was service-connected at the time of his death.  

With regard to VA's duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained.  The appellant has not indicated, and the record does not contain evidence, that the Veteran was in receipt of disability benefits from the Social Security Administration.  

A VA opinion was most recently obtained in July 2014; the record does not reflect, and the appellant has not asserted, that this opinion is inadequate for deciding the claim.  Moreover, the VA opinion is unequivocally stated, predicated on a review of the Veteran's claims file (including the private records of the Veteran's last hospitalization obtained pursuant to the Board's remand directives), and is supported by a sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In sum, there is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Service Connection for the Cause of the Veteran's Death

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing disability in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  See id.

At the time of his death, the Veteran was service-connected, in relevant part, for hypertension and the residuals of a hypertension-related cerebrovascular accident, with residual left-sided weakness affecting his left upper and lower extremities, residual peripheral neuropathy of the left upper and lower extremities, and degenerative changes of the left upper extremity.  Due to these residual disabilities resulting from his cerebrovascular accident, the Veteran had been evaluated as 100 percent disabled for approximately three years prior to the time of his death.  The appellant asserts that the Veteran's hypertension and related cerebrovascular accident residuals contributed to his cause of death.  (The Veteran was also service-connected for a right shoulder disability, a hiatal hernia, and compound fractures of his right fourth and fifth metatarsals; however, the appellant does not assert, and the record does not suggest, that these service-connected disabilities contributed to the Veteran's cause of death.)

The Veteran's underlying cause of death, as noted on his death certificate, was acute leukemia, which in turn caused sepsis, which in turn caused a cardiac arrhythmia, which was the immediate cause of death.  

The records from the Veteran's last hospitalization reflect that he was admitted for in-patient care on April 27, 2009 and died on April [redacted], 2009.  At the time of admission, the Veteran's treating private physician stated that the Veteran's health, while generally poor due to the residuals of his cerebrovascular accident and his advanced dementia, had been stable for some time prior to his admission.  However, based on the appellant's observation that the Veteran had a decreasing appetite, increasing weakness, sinus congestion, and a 101 degree fever, the appellant brought the Veteran to the private hospital for medical treatment.  The appellant had been advised to seek treatment should the Veteran develop a fever, as abnormal bloodwork results received in June 2008 were strongly suggestive of a leukemic process.  (Due to the Veteran's overall poor health, no measures were taken to treat this suspected leukemia.)  Blood serologies performed after the Veteran's admission revealed absolute neutropenia (extremely low white blood cell count), and the treating physician diagnosed the Veteran with a probable upper respiratory infection with acute monocytic leukemia process.

With regard to the Veteran's underlying cause of death, which medical records characterize as probable acute monocytic leukemia, certain forms of leukemia may be presumed to be service-related if a veteran served in the Republic of Vietnam during the Vietnam Era, thereby establishing the presumption of exposure to certain herbicides during that service, including Agent Orange.  38 C.F.R. §§  3.307, 3.309.  However, while the record contains the Veteran's reports of serving in the Republic of Vietnam during the Vietnam Era, and the Veteran's DD Forms 214 from his service during the Vietnam Era indicate that he had foreign or overseas service (although the location of this service is not specified), acute monocytic leukemia is not one of the forms of leukemia that may be presumed to be related to Agent Orange exposure.  38 C.F.R. § 3.309(e) (stating that B-cell leukemias, including chronic lymphocytic leukemia and hairy-cell leukemia, are diseases for which service connection related to herbicide-exposure is presumed).  Additionally, the record fails to include any evidence suggesting a direct relationship between the Veteran's acute monocytic leukemia, which first manifested approximately ten months prior to the Veteran's death, and service, to include any exposure to herbicides.  Accordingly, a basis for awarding service connection for the underlying cause of the Veteran's death, acute monocytic leukemia, has not been presented.  

With regard to the Veteran's immediate cause of death, cardiac arrhythmia, the appellant asserts that because cardiac arrhythmia is a cardiovascular impairment, and because the Veteran was service-connected for a cardiovascular impairment, namely hypertension (and related cerebrovascular accident residuals), it follows that the Veteran's cause of death was due to his service-connected disability.

As the appellant is a lay person, who has not reported having any medical training, she lacks the requisite medical expertise to opine that the Veteran's immediate cause of death, a cardiac arrhythmia, is related to his cardiovascular service-connected disability, hypertension and its related complications.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, her statements regarding the etiology of the Veteran's cause of death cannot serve as probative evidence in support of her claim, and competent medical evidence is required to decide the appeal.

In support of her claim, the appellant has submitted a medical opinion rendered by the Veteran's private treating physician, which was authored in March 2014.  The opinion states that "[i]t's as likely as not that the cause of [the Veteran's] death was directly a result of his disabilities."  However, the physician failed to provide any rationale for this opinion or indicate which "disabilities" he was referencing, so as to allow a determination as to whether these disabilities were service-connected.  Given these deficiencies, the opinion is inadequate, and therefore cannot serve as probative evidence supporting the appellant's claim.  See Nieves-Rodriguez, 22 Vet. App. 29. 

A VA medical opinion addressing the etiology of the Veteran's cause of death was most recently rendered in July 2014.  (A previous January 2011 VA medical opinion was determined to be inadequate by the Board in February 2014, necessitating a remand for a new medical opinion.)  After reviewing the Veteran's claims file, to include records of the Veteran's last hospitalization, the VA physician opined that it is less likely than not that the Veteran's service-connected disabilities contributed substantially and materially to his death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of another disease or injury causing death, as opposed to merely sharing in the production of death.   In support of this opinion, the physician stated that the medical evidence established that the Veteran had developed probable acute monocytic leukemia, which in turn caused an immunosuppressed state, which in turn made him susceptible to developing an infection (possibly of the urinary tract, based on urine culture results), which in turn caused the Veteran to develop sepsis, which caused his cardiopulmonary failure, during which the Veteran experienced an arrhythmia, which resulted in his death.  Given that the factors contributing to the Veteran's cause of death were not manifestations of his service-connected disabilities, the physician concluded that the cause of the Veteran's death was unrelated to these disabilities.

Given that this medical opinion is unequivocally stated, consistent with the evidence of record, and supported by a detailed rationale, the medical opinion is competent, probative evidence against the claim.  See id.

The Board is mindful of the Veteran's honorable service; however, as the probative, competent evidence of record fails to link the Veteran's cause of death to service or a service-connected disability, the preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for the cause of the Veteran's death is not warranted.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


